Citation Nr: 1109346	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-01 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with right sciatica (lumbar spine disability).

2.  Entitlement to service connection for a cervical spine disability, to include as due to service-connected lumbar spine disability.

3.  Entitlement to service connection for urinary incontinence, to include as due to service-connected lumbar spine disability.

4.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected lumbar spine disability.

5.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.  





REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In August 2009, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO.  The transcript is of record.  In October 2009, the Board remanded the issues herein on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's lumbar flexion was, at its worst, to 40 degrees with pain, and was without evidence of ankylosis.  

3.  The Veteran is not shown to have a cervical spine disability attributable to his service or to his service-connected lumbar spine disability.

4.  The Veteran is not shown to have urinary incontinence attributable to his service or to his service-connected lumbar spine disability.

5.  The Veteran is not shown to have erectile dysfunction attributable to his service or to his service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2010).

2.  Cervical spine disability was not caused or worsened by service or a service-connected disability, nor is it presumed to have been caused or worsened by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

3.  Urinary incontinence was not caused or worsened by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.   Erectile dysfunction was not caused or worsened by service, nor is it due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  The criteria for loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a Veteran of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a Veteran in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters dated in May 2006, and May 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims for an increased rating and service connection, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also generally advised the Veteran to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was provided in the May 2006 notice.  As such, the Board finds that VA met its duty to notify the Veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) held in Pelegrini that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the May 2006 notice was given prior to the appealed AOJ decision, dated in September 2006.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence, affording him physical examinations, obtaining medical opinions as to the severity and etiology of his disabilities, and by affording him the opportunity to give testimony before an RO hearing officer and/or the Board.  Again, in August 2009, the Veteran appeared and testified at a Travel Board hearing at the St. Petersburg RO.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file.  Thus, the Board finds that VA has done everything reasonably possible to notify and assist the Veteran and that no further action is necessary to meet the requirements of the VCAA.  

Increased rating

The Veteran contends that his low back disability is more severely disabling than the current 20 percent evaluation.  He contends that he has required numerous days off from work due to symptoms related to his low back disability.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, as in this case, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement to compensation has been established and a higher initial disability rating is at issue, the level of disability at the time entitlement arose is of primary concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 Vet.App. 505 (2007), however, the Court held that "staged" ratings are appropriate for an increased rating claim in such a case, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's low back disability was originally rated under Diagnostic Code 5293, in effect prior to September 2002.  The Veteran filed his current claim for increase in April 2006, as such, the current rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5242 apply.  This diagnostic code refers rating to the general rating formula for diseases and injuries of the spine or for evaluation under intervertebral disc syndrome based on incapacitating episodes.  There general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine...........................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Note:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Intervertebral disc syndrome (IVDS) is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Intervertebral disc syndrome rated based on incapacitating episodes provides that a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.

Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Under Diagnostic Code 8525, which rates partial and complete paralysis of the posterior tibial nerve, a 10 percent rating is assigned when there is evidence of mild incomplete paralysis.  A 20 percent rating is assigned when there is severe incomplete paralysis, and a 30 percent rating is assigned when there is complete paralysis with paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, where toes cannot be flexed; adduction is weakened; and plantar flexion is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525.

In July 2006, the Veteran underwent a VA examination of the spine.  The Veteran denied any incapacitating episodes in the previous 12 months.  He denied any urinary or bowel problems.  He reported daily leg or foot weakness, but denied numbness, paresthesias, falls, and unsteadiness.  The Veteran denied flare-ups of back pain, but reported weakness, fatigue, spasm, pain, and stiffness.  He advised that the pain radiated to his bilateral legs-left more than right.  The Veteran reported the pain as sharp, shooting, aching, and stabbing.  He reported that he was able to walk more than 1/4 of a mile, but less than one mile due to his back pain.  He advised that he experienced 5 to 7 days of incapacitating episodes.  

Physical examination revealed normal posture, head position, symmetry in appearance, and he was noted to have an antalgic gain.  There were no abnormal spinal curvatures appreciated, nor was there any finding of ankylosis.  The Veteran was noted to have mild spasms of the bilateral lumbar sacrospinalis, with bilateral painful motion.  Thoracolumbar range of motion testing revealed flexion to 90 degrees, with pain at 60 degrees; extension to 5 degrees, with pain at 5 degrees; left and right lateral flexion to 30 degrees bilaterally, with pain at 10 degrees bilaterally; and bilateral rotation to 30 degrees, with pain at 10 degrees bilaterally.  Following repetitive motion, there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance.  Sensory and muscle strength examinations of the lower extremities were within normal limits.  

X-ray of the lumbosacral spine showed mild degenerative changes throughout.  The Veteran was diagnosed as having low back pain with right lumbar radiculopathy.  The examiner indicated that the Veteran's low back symptoms severely impact his chores, shopping, exercise, sports, and recreation.  The examiner noted that the Veteran had objective findings of radicular pain related to neural compression in the lumbar spine.  

In statements submitted by the Veteran's spouse, she indicated that his back disability has progressively worsened over the years.  She stated that he has been either sent home from work or is unable to report due to his severe back pain.  These observations were also noted in a letter submitted by the Veteran's sister.  

The Veteran also has submitted numerous time-off requests that were either for vacation, "illness," or doctor's appointments.  There are also documents from the Veteran's physician indicating that he excused the Veteran from work for varying numbers of days.  Sometimes these excuses were noted to be due to the Veteran's pain, but it appears that none specifically referenced his low back disability.  

During the Veteran's August 2009 hearing, he testified that he missed work due to his back pain, and had had trouble bending, sitting, and standing.  He reported using a cane for ambulation, and could no longer lift any amount of weight.  He related having to request a change of position at work and had to ask for a lower paying job because of his lumbar spine symptoms.  He testified he had back spasms both day and night.  He stated that he had received doctor-prescribed bed rest.  He related that a year prior, he was off for a week and a half for his back disability.  

In an October 2009 private treatment note, the Veteran's forward flexion of the thoracolumbar spine was to 55 degrees, and extension was to 5 degrees with pain.  

In July 2010, the Veteran underwent another VA examination of the spine.  He reported similar symptoms as in the previous VA examination, but noted that he was experiencing severe flare-ups of the lumbar spine once to twice monthly.  The Veteran was noted to have incapacitating episodes related to his lumbar spine, and he reported having 7 days of incapacitation with doctor prescribed bed rest in the last 12-months.  The Veteran stated that previously he had been on bed rest for 2 weeks, and 1-3 days for each of 6 other incapacitating episodes.  The Veteran further reported losing 30 days total of work during the past 12-month period.  The examiner noted that this was by the Veteran's reported history alone and was not reflected in the claims file.  

The Veteran was noted to use a cane for ambulation.  There were no abnormal spinal curvatures noted, but there were some spasms found.  The examiner opined that there was no muscle spasm, localized tenderness, or guarding severe enough to cause abnormal gait or abnormal spinal contour.  

Range of motion testing of the thoracolumbar spine reveal forward flexion to 40 degrees with pain, extension to 5 degrees with pain, lateral rotation and lateral flexion all to 20 degrees, bilaterally, with pain.  There was objective evidence of pain on active range of motion, and following repetitive motion.  There was, however, no additional limitation of motion after three repetitions.  Following physical examination, the examiner noted that the Veteran's lumbar spine disability affected his occupational activities because of decreased mobility, problems with lifting/carrying, and pain.  Due to his low back disability, the Veteran is prevented from sports, exercise, and chores.  The examiner noted that the Veteran had no evidence of radiculopathy of the upper and lower extremities.  

Upon careful review of the evidence as outlined above, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disability.  During the time frame on appeal, the Veteran's forward flexion of the lumbar spine, at its worst, was to 40 degrees with pain.  This range of motion is consistent with the rating criteria for a 20 percent rating.  There is no evidence of forward flexion of the thoracolumbar spine to 30 degrees of less, nor is there any evidence of ankylosis to warrant a higher rating.  

The Board has considered the rating criteria related to IVDS and finds that the Veteran is not entitled to a rating in excess of 20 percent based upon incapacitating exacerbations.  The evidence does not show that the Veteran had incapacitating episodes, including doctor prescribed bed rest, lasting at least 4 weeks to warrant a higher rating under the rating criteria for IVDS.  

The Board recognizes the Veteran's assertions that he had doctor-prescribed bed rest, and he is certainly competent to so report.  The evidence of record, however, does not support the Veteran's contentions, and in this respect, he is not found to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's testimony and the substance of this testimony, considered with the other evidence of record, the Board finds that the Veteran on this point is not credible.  Caluza v. Brown, 7 Vet. App. at 511.  There is no evidence to show that the Veteran had doctor-prescribed bed rest for his service-connected low back disability.  Clinical records show that the Veteran reported taking time off of work due to low back pain.  The records also show that the Veteran took time off of work for unspecified "illness" and doctor's appointments, but this does not reflect doctor-prescribed bed rest as required for an awarded of a higher rating for IVDS.  Indeed, there are excuse notes from the Veteran's physician stating that he is excused from work for certain time frames, but these do not identify the Veteran's service-connected low back disability as the reason.  One such note, dated in what appears to be June 2010, states that the Veteran was seen due to degenerative joint disease of the cervical spine and was to be off the rest of the week.  Simply put, neither VA, nor private, treatment records show any notations recommending bed rest due to the Veteran's low back disability.  

Thus, the Board finds that both the private medical records and VA medical records, are of more probative value than the Veteran's competent statements that he had doctor-prescribed bed rest for his low back disability.  As such, the Board finds that the Veteran did not have periods of doctor prescribed bed rest for his low back disability as contemplated under the relevant rating criteria for IVDS.  

The Board has also considered whether the Veteran is entitled to a separate rating for radiculopathy or sciatica of the right lower extremity.  The Board finds that although the Veteran has reported some radiating pain in the right lower extremity and there have been past diagnoses of right lower extremity radiculopathy, the Veteran's sensory examinations of the right lower extremity have been within normal limits.  Additionally, the most recent VA examination found no evidence of radiculopathy of the lower extremities, nor was a diagnosis of sciatica made.  As such, a separate rating for radiculopathy or sciatica of the right lower extremity is not warranted.  

Ultimately, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar spine disability.  

The Board has considered whether to assign staged ratings, pursuant to Hart, but find them not appropriate under the circumstances.

Extraschedular consideration

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board also observes that the Veteran has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability is the cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

Therefore, the Board finds that the evaluation currently assigned adequately reflects the clinically established impairment experienced by the Veteran.  In the absence of requisite factors, the criteria for submission for assignment of an extraschedular rating for this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, the Board will not refer this claim to the Director of Compensation and Pension for extraschedular review.

Service connection 

The Veteran contends that he has a current cervical spine disability, erectile dysfunction, and a urinary condition attributable to his service-connected lumbar spine disability.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability medically shown to be proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Effective October 10, 2006, the regulations also provide for the award of secondary service connection based on aggravation of a nonservice-connected disability by a service-connected disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  

Arthritis is deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and, as such, service connection may be granted if the evidence shows that the disease manifest to a degree of ten percent or more within one year from the date of separation from service.  38 C.F.R. § 3.307.  

The Veteran's service treatment records (STRs), including his enlistment and separation medical examination reports, are devoid of any treatment for a cervical spine disability, erectile dysfunction, or any urinary problems.  There are some notations of swollen testicles due to a fungal infection, and urethral discharge, but there are no records to suggest these contributed in any way to the Veteran's claimed erectile dysfunction and urinary problems.  There were no residual disabilities noted in his September 1975 discharge medical examination report related to his treatment for urethral discharge and fungal infection of the testicles in service.  Of note, in 1975 and 1978 VA examinations, there were no findings of any cervical spine problems or complaints, nor any problems related to urinary incontinence or erectile dysfunction.  

Following service, the Veteran was first treated for complaints of neck pain in early August 2000.  X-rays later that month revealed negative findings in the cervical spine.  A 2004 MRI of the cervical spine revealed herniated discs from C3-4 through C6-7, with spondylitic changes, resulting in neural impingement.  Private treatment records, dated in 2005, reflect that the Veteran experienced a motor vehicle accident and was hit from behind by a driver in what appears to be late-2004.  

In July 2006, the Veteran underwent a VA examination of the spine.  He denied urinary incontinence, urinary frequency, urinary urgency, and erectile dysfunction.  There was, however, no examination of the cervical spine.  

Private treatment records, dated in 2006, reflect a diagnosis of cervical strain as well as a herniated cervical disc.  Later records reflect degenerative disc disease of the cervical spine.  Relevant private treatment records are devoid of any urinary complaints or complaints of erectile dysfunction.  

In 2006 and 2007 VA treatment records, the Veteran reported sporadic episodes of urinary incontinence each week.  He was assessed as having urinary incontinence and nocturia.  These records do not show any link between the urinary problems and service.  

In statements submitted by the Veteran's spouse, she indicated that she and her husband have reduced intimacy.  In a January 2010 statement submitted to VA, the Veteran indicated that he self-treated his erectile dysfunction with over-the-counter medications.  He self-treats because the cost of medical treatment for erectile dysfunction is too expensive for him.  

During the Veteran's August 2009 hearing, he testified that he was told that his erectile dysfunction was caused by the pain in his low back, as well as the pain medication he is taking.  He alleged that the pain and back spasms caused his urinary problems too.  

In July 2010, the Veteran underwent another VA examination.  He reported urinary incontinence, urgency, frequency, and nocturia with the onset being in the early 2000s.  He also reported erectile dysfunction with the onset in the mid-1990s.  The Veteran reported cervical spine pain, and degenerative disc disease and degenerative joint disease of the cervical spine were diagnosed.  

There is no question that the Veteran has current urinary complaints, erectile dysfunction, and a cervical spine disability.  The main question before the Board is whether these disabilities were caused by service, or caused or worsened by a service-connected disability.  

Following physical examination, the examiner opined that the Veteran's urinary incontinence, erectile dysfunction, and cervical spine disability were all not at least as likely as not related to the Veteran's service or a service-connected disability.  

The examiner opined that the Veteran's urinary incontinence and erectile dysfunction were less likely than not related to his service-connected lumbar spine disability.  In reaching this opinion, she noted that there was no spinal cord involvement related to the Veteran's lumbar spine disability, and as such, the urinary incontinence and erectile dysfunction could not be related to it.  The examiner stated that she consulted rehab medicine in regards to this opinion.  The examiner further noted that the Veteran had normal rectal tone and sensation, without evidence of myelopathy on examination.  This is another factor reflecting no spinal cord involvement.  She finally noted that upon physical examination and review of MRI results of the lumbar spine, there is no evidence to suggest any relationship between the Veteran's urinary complaints and his lumbar spine disability.  She also found no evidence of aggravation regarding the urinary incontinence and erectile dysfunction as caused by his lumbar spine disability.  

In regards to the Veteran's cervical spine disability, the examiner opined that it was less likely than not caused or aggravated by his service-connected lumbar spine disability.  In reaching her conclusion, the examiner noted that a review of medical literature was negative to support a finding that a cervical spine disability is caused by a lumbar spine disability.  She further noted that the Veteran did not have any ankylosis of the lumbar spine which could show some relationship to a cervical spine disability.  Finally, she noted that a lumbar condition does not cause degenerative joint disease/degenerative disc disease of the cervical spine as it is an age-related condition.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for urinary incontinence, erectile dysfunction, or a cervical spine disability on a direct, secondary, or aggravation basis.  As noted above, the STRs are devoid of any treatment for complaints related to these disabilities, and the Veteran's reported onset of these were many years following discharge from service (1990s for erectile dysfunction, 2000s for urinary incontinence and cervical spine disability).  There is no clinical evidence whatsoever that links the Veteran's urinary incontinence, erectile dysfunction, and cervical spine disability to service.  Absent such a link, service connection must be denied on a direct basis.  

Service connection for a cervical spine disability is also denied on a presumptive basis as there is no evidence to show that he developed degenerative joint disease/degenerative disc disease of the cervical spine within one year of separation from service.  As noted above, the Veteran first had neck problems noted in the early 2000s-over 25 years following discharge from service.  As such, service connection for a cervical spine disability is denied on a presumptive basis.  

Service connection for urinary incontinence, erectile dysfunction, and cervical spine disability are also denied on a secondary and aggravation basis.  The clinical records do not show any findings that the Veteran's urinary incontinence, erectile dysfunction, or cervical spine disability were caused or aggravated by his service-connected lumbar spine disability.  Additionally, the only clinical opinion of record from the July 2010 VA examination reflects that none of these are in any way caused by or aggravated by the Veteran's service-connected lumbar spine disability.  In regards to the Veteran's urinary incontinence and erectile dysfunction, the examiner basically noted that they were unrelated to the lumbar spine disability because there was no spinal cord involvement.  In regards to the cervical spine disability, the examiner related that the medical literature does not support a finding that a cervical spine disability was caused by a lumbar spine disability absent ankylosis, and that the Veteran's cervical spine disability was age related.  She found no evidence of aggravation in regards to all three.

The only evidence of record showing any sort of link between the Veteran's urinary incontinence, erectile dysfunction, cervical spine disability and his service-connected lumbar spine disability are his own statements.  The Board acknowledges the Veteran's statements and finds the Veteran is competent, as a layman, to report that as to which he has personal knowledge-such as his cervical spine pain, urinary incontinence, and erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to offer his medical opinion as to cause or etiology of the claimed disability, such as in this instance when he states that his lumbar spine disability caused or worsened his urinary problems, erectile dysfunction, and cervical spine disability, as there is no evidence of record that the Veteran has specialized medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opinion on matter requiring medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the Board finds the Veteran is not competent to give his opinion as to any link between his urinary incontinence, erectile dysfunction, cervical spine disability, and his service-connected lumbar spine disability.  As such, there is no need to further discuss credibility and/or weight of the Veteran's statements.  

Ultimately, the Board finds that service connection for a cervical spine disability, erectile dysfunction, and urinary incontinence is also denied on a secondary and aggravation basis.  

SMC

The Veteran contends that he is entitled to SMC for the loss of use of a creative organ. 

The Board notes that the Veteran is not in receipt of service connection for erectile dysfunction as found in the decision above.  

SMC is available if a veteran, as the result of service-connected disability, has lost the use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Although the Veteran may have erectile dysfunction and the loss of use of a creative organ, service connection for erectile dysfunction has been denied.  Absent the loss of use of a creative organ as a result of a service-connected disability, SMC must be denied.  


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine disability is denied.  

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for urinary incontinence is denied.

Entitlement to service connection for erectile dysfunction is denied.  

SMC for loss of use of a creative organ is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


